Citation Nr: 0403121	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date, prior to September 22, 
2000, for assignment of a 50 percent evaluation for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury.  


REPRESENTATION

Veteran represented by:	John Tilford, Lt. Col USAR


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from May 1969 to April 1972.  

These issues came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in May 2003.


FINDINGS OF FACT

1.  The veteran's claim for increased evaluation for his PTSD 
was received at the RO on September 22, 2000.

2.  The evidence of record does not demonstrates that an 
increase in disability was factually ascertainable prior to 
September 22, 2000.  


CONCLUSION OF LAW

An effective date prior to September 22, 2000 for the 50 
percent evaluation for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The RO notified veteran of the passage of the VCAA and of the 
evidence and information necessary to substantiate his claim 
for an earlier effective date by a May 2001 letter and the 
April 2002 statement of the case.  Specifically, the veteran 
was notified that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.   In addition, the April 2002 statement of the 
case, the RO notified veteran the reason why he was not 
entitled to an earlier effective date for the 50 percent 
rating.  The statement of the case fully provided the laws 
and regulations pertaining to entitlement to the benefit 
sought, and it included a detailed explanation as to why he 
had no entitlement to under the applicable laws and 
regulations based on the evidence provided at that time.  In 
a November 2002 statement, the veteran specifically stated 
that he has no further information to submit concerning his 
appeal.  

In regard to processing deadlines, the RO, in the May 2001 
letter, advised the veteran to send in any additional 
information or evidence in support of his claim on a certain 
date, approximately 60 days from the date of the letter. The 
RO further advised the veteran that if no information and 
evidence had been received within that time, his claim would 
be decided based only on the evidence the RO had previously 
received and any VA examinations or medical opinions of 
record.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO requested and obtained 
the entire veteran's VA outpatient treatment records dated 
through 2001 and the veteran underwent VA examinations.  
There is no indication that there are any outstanding medical 
records or other information that are relevant to this 
appeal.  In fact, in November 2002, the veteran stated that 
all the evidence was of record and that he had no further 
evidence to submit in conjunction with the appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date

The veteran contends that he should receive an earlier 
effective date because he has had chronic PTSD symptoms since 
his separation from active service.  The veteran testified 
that he has repeatedly sought increased compensation for PTSD 
since 1987 and had many contacts with the VA regarding his 
PTSD over the years.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

In a September 1987 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective May 14, 1986.  The veteran did not submit a 
notice of disagreement on this issue within one year of the 
date of notice of the notification letter.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2003).  That 
determination is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.302(a) (2003).  

In May 1988, the veteran filed a claim for an increased 
rating for PTSD.  In an October 1988 rating decision, the RO 
confirmed and continued the 10 percent disability rating for 
PTSD.  Although the veteran did properly appeal that decision 
to the Board, the Board affirmed the RO decision and denied 
entitlement to an increased rating in March 1991.  This 
decision is also final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

The veteran's representative filed a claim for an evaluation 
in excess of 10 percent for PTSD at the RO on September 22, 
2000.  The veteran's representative submitted a statement 
from one of the veteran's former comrades, a copy of the 
veteran's DD Form 214 and several color photographs showing 
the veteran's and his comrades during active service in the 
Republic of Vietnam on September 28, 2000

At a December 2, 2000 VA mental disorders examination, the 
veteran stated that his last examination was in 1988 or 1989 
and he had not received treatment for PTSD since 1990.  Based 
on the history and evaluation, the impression included PTSD 
and depressive disorder.  The examiner provided a current 
Global Assessment of Functioning (GAF) score of 50 and a 
score of 55 over the prior year.  The examiner stated that 
the veteran was moderately to severely affected in that he is 
unable to work and had had an unstable work history.  The 
examiner stated that he has been affected by his 
relationships, including multiple marriages and separation 
from his current wife.  

In a February 2001 rating decision the RO awarded a 50 
percent disability rating for the veteran's service-connected 
PTSD, effective September 28, 2000.  In the April 2002 
statement of the case, the RO advised that the effective date 
of the increased evaluation was the date the veteran's 
reopened claim was received, September 22, 2000.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2003).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2003). 

Upon review, the Board finds that the veteran did not submit 
or identify VA hospitalization or other medical records prior 
to filing his claim for an increase.  The veteran also did 
not submit any communication or action indicating intent to 
apply for increase prior to September 22, 2000.  The Board 
finds that he did not file an informal claim for increase 
prior to September 22, 2000.  38 C.F.R. §§ 3.155, 3.157 
(2003).  

The Board finds that subsequent to the final March 1991 
denial of increased evaluation, the veteran did not file a 
claim for increased evaluation for PTSD until September 22, 
2000.   Accordingly, the effective date of the increased 
evaluation cannot be earlier than September 22, 2000, on the 
basis of the date of the claim.  

Moreover, the evidence does not establish that an increase in 
disability due to PTSD was factually ascertainable within the 
one-year period prior to receipt of the claim for increase in 
September 22, 2000.  Thus, the Board concludes that, based on 
the evidence of record, an effective date for the 50 percent 
evaluation for PTSD prior to September 22, 2000 is not 
warranted.


ORDER

An earlier effective date prior to September 22, 2000 for 
assignment of a 50 percent rating for PTSD is denied.  



REMAND

At his personal hearing before the undersigned, the veteran 
testified that his service-connected low back disorder has 
increased in severity since the December 2000 VA compensation 
examination.  VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

The veteran's service-connected residuals of a low back 
injury are presently rated as lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The veteran and his 
representative argue that his back disorder is more 
appropriately rated as intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Board notes 
that the Schedule for Rating Disabilities used to evaluate 
diseases and injuries of the spine, including intervertebral 
disc syndrome were amended in September 2002 and September 
2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, effective 
Sept. 26, 2003.  The RO has not notified the veteran of that 
changes in the above rating criteria or considered his claim 
in connection with these criteria.  

Accordingly, this case is REMANDED for the following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002.  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC should request veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his service-connected low 
back disorder since 2001.  The veteran 
should provide all necessary written 
releases for these records.  If any of 
the identified records cannot be obtained 
the VBA AMC should notify veteran of such 
and described the efforts used in 
requesting these records.  

3.  After completion of numbers 1-2 
above, the VBA AMC should arrange for a 
VA orthopedic and neurologic examinations 
to determine the nature, etiology and 
severity of the veteran's service-
connected low back disorder.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  After 
a review of the claims file, it is 
requested that the examiners provide 
explicit responses to the following:

(a)  The examiner should record the range 
of motion in the veteran's low back 
observed on clinical evaluation and 
should assess whether the low back 
exhibits any disability to include 
limitation of motion, pain, or 
instability.  In addition, the examiners 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion. 

(b)  Does the veteran have intervertebral 
disc syndrome and is it part of his 
service-connected disability?  If so, is 
it consistent with: moderate recurring 
attacks; severe recurring attacks with 
intermittent relief; or, pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of any 
identified diseased disc, with little 
intermittent relief.  In doing so, the 
examiner must identify the specific 
neurological tests conducted in making 
this determination.  

(c)  The examiner should report whether 
the service-connected low back disability 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve.  The examiner should describe the 
severity of such symptomatology.  The 
examiners should also identify whether or 
not the veteran reported any 
incapacitating episodes associated with 
his low back pain, and if so, the 
duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim, taking 
into consideration the old and new 
criteria to include Diagnostic Code 5293 
and new Diagnostic Code 5243.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



